Gilbert, J.,
dissenting. “No replevin shall lie, nor any judicial interference be had, in any levy or distress for taxes under the provisions of tliis Code, but the party injured shall be left to his proper remedy in any court of law having jurisdiction thereof.” Civil Code (1910), § 1163; Code of 1933, § 92-7901. Harris Orchard Co. v. Tharpe, 177 Ga. 547 (170 S. E. 811, 88 A. L. R. 1212); Lightner v. Belk, 178 Ga. 766 (174 S. E. 349), and cit. The provisions of the Code just cited are applicable to the facts of this case, the petitioner being a third party, not defendant in fi. fa.; and accordingly the court had no equitable jurisdiction, and erroneously granted an injunction. Eor these reasons I dissent from the judgment rendered by the majority. Mr. Justice Atkinson concurs in this dissent.